Title: From James Madison to the Senate, 17 April 1816
From: Madison, James
To: Senate


                    
                        
                            April 17th. 1816.
                        
                    
                    I nominate,
                    Nehemiah R. Knight of Rhode Island to be Collector of direct taxes and internal duties for the Second Collection district of the same State in the place of William B. Martin resigned.
                    
                        
                            James Madison
                        
                    
                